291 S.W.3d 857 (2009)
Earl A. SANDROFF, Respondent,
v.
Nancy E. SANDROFF, Appellant.
No. ED 92103.
Missouri Court of Appeals, Eastern District, Division Two.
September 8, 2009.
James J. Leightner, Clayton, MO, for Appellant.
Aaron Stuart Dubin, St. Louis, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Nancy E. Sandroff (Mother), appeals from the trial court's Findings of Fact, Conclusions of Law and Judgment granting, in part, Earl A. Sandroffs, First Amended Motion to Modify Family Court Judgment and denying Mother's Motion to Declare Emancipation and Cross Motion to Modify. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Zalmanoff v. Zalmanoff, 862 S.W.2d 941, 944 (Mo.App. E.D.1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).